PER CURIAM. Affirmed. See Minor v. State, 707 So.2d 1184, 1184 (Fla. 3d DCA 1998) (finding that the defendant’s conviction for the lesser included offense of manslaughter with a firearm was subject to reclassification as a first-degree felony under section 775.087(1) of the Florida Statutes where a firearm was used “[bjecause the use of a weapon or firearm is not an element of the offense of manslaughter”); see also Roberts v. State, 923 So.2d 578, 581 (Fla. 5th DCA 2006) (“[I]t is clear that there is no double jeopardy prohibition against applying a habitual offender enhancement to a felony already reclassified under section 775.087(1).”).